On behalf of His Excellency President Adama Barrow and the people of the Gambia, let me express our sincere gratitude to Her Excellency Ms. Maria Fernanda Espinosa Garces for her excellent leadership during the seventy-third session of the General Assembly. In a similar vein, the Gambia welcomes the presidency of the General Assembly of Mr. Tijjani Muhammad-Bande with hope and excitement. I assure him that our support will be unwavering throughout his tenure. We also thank the Secretary-General for his strong leadership and reform initiatives during one of the toughest periods we have ever seen, where multilateralism is experiencing unprecedented assaults.
Allow me to take this opportunity to extend to the President of the General Assembly the warmest greetings and best wishes from His Excellency Mr. Adama Barrow, President of the Republic of the Gambia, who would have loved to be here in person but, due to other State matters, could not. He has asked that I extend to the General Assembly his sincere apologies and best wishes for a successful seventy-fourth session.
Today, I speak to the Assembly with a heavy heart. Fifty-four years ago, on 21 September 1965, our founding father and first president, the late Mr. Alhaji Sir Dawda Kairaba Jawara, saw the Gambia ushered in as a State Member of the United Nations. He was a beloved leader, a Pan-Africanist, a statesman, a global citizen and a true champion of human rights and the rule of law. He dedicated his life to the search for peace around the world. We mourn the demise of this colossus of a human being and commit ourselves, as a Government and a people, to preserving and celebrating his enduring legacy.
The theme that the President has chosen for our general debate — “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” — is indeed very relevant for our times. In the light of the multiplicity of the challenges facing the international community today, we cannot afford the enormous cost associated with weak multilateral institutions or inadequate multilateral action.
No country can single-handedly solve the challenges of global inequality, terrorism or climate change. For those of us coming from the developing world, we strongly support the work of our multilateral institutions and efforts geared towards finding collective solutions to our development and security needs. As developing countries, most of us are in special situations that require special development plans that would benefit from initiatives, experiences and best practices harnessed through South-South and triangular cooperation. As we strive to attain the Sustainable Development Goals (SDGs) by 2030, therefore, let us collectively galvanize new resources, new efforts and innovative ideas and approaches so as to ensure that no one is left behind.
In the Gambia, we understand the critical difference that multilateral efforts can make in transforming a society teetering on the brink of despair into one of hope and a model for emulation. The story of the new Gambia started in December 2016, when the people ushered in a new era of democracy, freedom and the rule of law. As a Government, we launched a plethora of reforms in governance, transitional justice and prudent fiscal and economic management. Today, we can proudly report that our reforms are bearing fruit and yielding positive dividends.
Our constitutional review commission has concluded consultations with Gambians at home and abroad. For the first time in our history, we have a national human rights commission to address the human rights concerns of the people. As a result of a number of informed policy decisions and actions since the advent of the new Government in 2017, the Gambia is back again as the human rights capital of Africa — a small country with a big voice on matters of human rights on the continent and beyond.
In the area of transitional justice, the Truth, Reconciliation and Reparations Commission is now functional and addressing past human rights violations of the former Government, with the active participation of victims and perpetrators. The Commission has also consulted with the Gambian diaspora as an important constituency in our quest for inclusiveness and national reconciliation. With the setting up of the Commission and the revelations that have come from public hearings, Gambians have now awakened to the true extent of the crimes and egregious violations of human rights wilfully committed by a Government against its own people.
Stories of egregious human rights violations like extrajudicial, killings, disappearances, rape and torture were mere stories until now. This is no longer the case thanks to the collaborative work that the international community is doing with the Government today. In this regard, sustaining the ongoing collaboration and support will remain critical to the success of our efforts in instituting accountability for past crimes and generating a historic record for transitional justice in the Gambia, which, in our view, will contribute to healing, national reconciliation and closure for society at large.
As part of our broad reforms and major national priorities, we have now created a separate Ministry for Women’s Affairs, Children, and Social Welfare to address the concerns of women and children and wider social inclusion. Women’s empowerment, education of the girl child, ending gender-based violence and discrimination against women and girls, ensuring effective and efficient social inclusion for all, are priorities for our Government.
With the launch of our national development plan for the period 2018-2021, which seeks to consolidate our recent democratic gains as well as revive and transform our economy for solid growth, job creation and peace consolidation, we have managed to stabilize the economy and institute fiscal discipline through better management of our unsustainable debt. Through a mix of prudent budgetary and macroeconomic policies, we have managed to register a 6.6 per cent rate of economic growth. Our tourism sector, a major foreign-exchange earner, has grown over 21 per cent in the past two years.
Those achievements have also had a positive impact on reducing the phenomenon of irregular migration in our youth. The Government has also come up with targeted interventions for the empowerment of young people in our country. Skills development, entrepreneurial support and other opportunities are now being made available to them. For the Gambia, the ongoing global debate and implementation of the 2030 Agenda for Sustainable Development cannot leave young people behind because they constitute the majority of our society.
We therefore ask for international support and partnerships to enable us to create more opportunities through education, skills development and technology, and knowledge transfer, as these have the potential to boost the contribution of our young people towards addressing poverty, social and economic inequalities and the overall attainment of the SDGs. The international community’s commitment to working with each other to establish genuine partnerships with a view to sharing and learning from each other’s experiences and technical know-how will go a long way in empowering young people and increasing their positive contributions.
As a society in transition, we hope to consolidate our democratic gains by using our national policies and action plans to implement the 2030 Agenda and the Sustainable Development Goals. In 2020, we are planning to undergo a voluntary national review at the High-level Political Forum on Sustainable Development.
One of the major challenges that we must continue to address, even as we strive to bring macroeconomic stability to our economy, is our high debt burden. Therefore, as we concurrently seek the attainment of the SDGs in keeping with our national development priorities, the continued support of our development partners, private sector participation and technical cooperation to help address the capacity and financial gaps will remain critical. We appreciate the ongoing support of the United Nations and its readiness to continue to play a catalytic role in that process as a facilitator of development processes and convener of development actors.
As part of the reforms to address the wrongs of the past, the Government also set up a commission of enquiry into the financial activities of the former President and his close associates. The commission has concluded its work and the Cabinet has reviewed its findings and issued a white paper that included robust recommendations.
As a result of the illegal activities and illicit financial dealings of the former President and his associates, the Gambia has lost more than $350 million in funds that could have permanently transformed the country’s development trajectory. Other estimates were higher. As a poor developing country, we appeal to the international community to come to our aid in tracking and returning some of that wealth. We ask for the international community’s solidarity and cooperation in the recovery of our looted wealth.
The success that we have made would not have been possible without the support of friends and all our bilateral partners, such as the European Union and multilateral organizations, in particular the United Nations; the African Union; the Economic Community of West African States (ECOWAS); the African Development Bank; the Islamic Development Bank; the World Bank; and the International Monetary Fund. Our partnership with the Peacebuilding Commission remains very critical to the success of our transition process. We are truly grateful for their strong commitment and unwavering support. We continue to face challenges, but with steadfast support of Members the Gambia will emerge as a success story at the end of its transition. Our concerns as a developing country are not very different from those of our neighbours in West Africa and the Sahel.
Across our region, we are facing increasing threats from the rise of terrorism, violent extremism, the proliferation of illicit weapons and drug trafficking, including human trafficking. Deadly terrorist attacks have become more organized, sophisticated and frequent in an increasing number of countries in the subregion. We are grateful to the United Nations Office for West Africa and the Sahel and to ECOWAS for constantly championing the problems of the region and we underscore the urgent need to successfully implement the United Nations Integrated Strategy for the Sahel.
The Strategy needs to simultaneously address the security and development challenges of the region with a renewed sense of commitment. More international and regional cooperation and solidarity are needed to tackle the pervasive insecurity and underdevelopment in the Sahel. Without peace, the Sahel and West Africa will find it difficult to meet the goals of the 2030 Agenda for Sustainable Development and Agenda 2063 of the African Union.
As we march towards realizing those blueprints of the United Nations and the African Union, respectively, the Gambia will host seven West African countries for a high-level subregional exchange forum, entitled “Localizing the 2030 Agenda: building on what works”, to be held from 27 to 29 October. In that regard, the Gambia is grateful for the partnership that it has established with the United Nations Human Security Unit and the International Peace Institute in an effort to continue sustaining peace and development in the subregion.
My delegation welcomes the Secretary-General’s reform proposals on restructuring the peace and security pillar and in the areas of development cooperation, peacebuilding and peacekeeping. We look forward to their successful implementation in line with the Member State-driven processes that were launched to complement them. We also want to see increased efficiency and effectiveness of cooperation in the Sahel, in which the United Nations and other international actors will give priority not only to conflict prevention and sustaining peace but also to regional and subregional cooperation.
The United Nations must provide effective support for the Peacebuilding Commission and overcome fragmentation in its responses by aligning the peace and security needs of the Sahel with the development imperatives of the region. With regard to the Sahel, we must draw inspiration from the wise words of the late Kofi Annan, former Secretary-General, who said that, “[W]e will not enjoy development without security, or security without development... [and] we will not enjoy either without... respect for human rights”.
The Gambia continues to contribute to peacekeeping and peace initiatives across Africa and beyond. Silencing the Guns in Africa by 2020 — an African Union initiative — remains a lofty goal that we must continue to pursue resolutely at this late hour. A peaceful Africa is possible and we must do more to encourage dialogue in Libya with a view to finding a lasting political solution to the conflict there. The parties must lay down their arms, sit down and negotiate in good faith.
We also call on the factions in the Central African Republic to give peace a chance. The United Nations must do more to find lasting peace for the long-suffering people of the Central African Republic and other conflict-affected areas on the continent. My delegation fully supports the political processes currently evolving in the Sudan and South Sudan. We encourage both countries not to rest until they attain the goals of peace, stability and national cohesion.
Across the globe, there are many urgent issues that continue to challenge our collective conscience and humanity. Over the past few years, we have witnessed a rise in racism, xenophobia, intolerance and anti-migrant sentiments, largely provoked by extremist groups, bigoted politicians and hatemongers, with deadly consequences. Collectively, we must strongly condemn and reject such barbaric attacks, hate speech and divisive rhetoric against foreigners. The world cannot remain silent. Migrants deserve protection and support. More needs to be done at the multilateral level to address those threats. It is our hope that more will be done to implement the Global Compact for Safe, Orderly and Regular Migration.
Extreme weather events, increasing desertification, deforestation, rising sea levels and the irreparable loss of biological diversity should all serve as a wake-up call that climate change is real and already upon us. Will we continue our empty rhetoric or continue to look the other way and do nothing? Will we take stronger or bolder steps to address it, or will we continue to take weak or half-hearted measures that do not take us near the 1.5°C target?
The Climate Action Summit, held on Monday, provided the world with a major opportunity for Member States to demonstrate their true commitment to taking critical action that will make a difference. The Gambia is committed and is already taking action to implement the Paris Agreement on Climate Change. We expect all nations — small or big — to demonstrate their commitment by taking genuine climate action. Let us leave New York with a new sense of urgency to tackle climate change.
In addition to the urgent need for climate action, there is the fact that hundreds of millions of people in the world today continue to lack health coverage. At the national and international levels, we must adopt clear policies and provide the necessary resources for universal health coverage. For that reason, the Gambia applauded the timeliness of convening a high-level meeting on universal health coverage. We remain hopeful that the outcome of the meeting will be fully implemented for the benefit of all.
At this juncture, allow me to share my delegation’s thoughts on some of the political developments in the international arena.
As a pillar of our foreign policy engagement with the Peoples Republic of China, we recognize only one China in our mutual quest to enhance and nurture friendly relations, based on mutual respect and sovereign equality. We also believe that the evolution of our relations is built on shared prosperity and a win-win approach.
The embargo imposed on Cuba by the United States belongs to a bygone era. We call on the United States to end the embargo and give friendly relations and good-neighbourliness a chance.
We also reiterate our commitment to a two-State solution to the Israeli-Palestinian conflict. The international community must galvanize renewed efforts leading to a comprehensive peace process. The conflict has persisted for far too long. Palestinians must be allowed to have their own independent State, with East Jerusalem as its capital. Israel must also stop all settlement activity in occupied Palestinian territories and respect the human rights of Palestinians. The two sides need to urgently negotiate a political solution to a conflict that continues to affect millions of lives. We are convinced that the situation requires a credible peace initiative, which the United Nations and the international community can spearhead with the support of the Organization of Islamic Cooperation (OIC) in its search for peace in Palestine.
The OIC can play a strategic role in partnering with the United Nations and other partners by serving as a credible bridge for mutual dialogue and understanding in the search for comprehensive peace across the Middle East and the world at large. The unique platform that the Organization enjoys in the Islamic world can foster interreligious dialogue and intercultural understanding among peoples and faiths of the world.
The Government of the Gambia champions the promotion and protection of human rights as one of the central pillars of our domestic and foreign policies concerning the well-being of our own people and people elsewhere in the world.
For those reasons, we continue to be deeply concerned about extreme violations of human rights and the troubling increase in cases of xenophobia and related intolerance in certain parts of the world. We therefore count on the Secretary-General and people in a position of authority to use their good offices to engage world leaders to do more to fight intolerance and extremism. We need to make the world a safer and more tolerant place for all peoples.
The Gambia is ready to lead concerted efforts to take the Rohingya issue to the International Court of Justice on behalf of the Organization of Islamic Cooperation, and we call on all stakeholders to support that process. As a global community with a conscience, we cannot continue to ignore the plight of the Rohingya. It is for that reason that my delegation takes this opportunity to call on the United Nations, like-minded nations and concerned stakeholders to synchronize our efforts in the search for a just, speedy and lasting solution to the Rohingya crisis.
The legitimacy of multilateral institutions such as the United Nations and its organs is built on the foundation that all Member States share in the values of the Organization because we all have the same voice and standing when it comes to decision-making. Many are losing faith in the Security Council and its decisions. We need to urgently embark on the reform of the Council, which is long overdue. Today, African issues form the bulk of the Council’s agenda but no African country is a veto-wielding member of that organ. A whole continent could be excluded from decisions affecting it that have been considered normal. Let those countries standing in the way of Security Council reform give way and fully support the Ezulwini Consensus of the Group of African States. The demands are just and legitimate.
With the support of all our friends, the Gambia is on a new and upward trajectory today. The Government’s approach continues to be strongly guided by our awareness of the difficult past that our people have overcome. In that regard, we continue to ask for the continuing support and cooperation of Member States as we endeavour to build the more prosperous and highly developed country envisaged in our current development blueprint, the Gambia National Development Plan 2018-2021.
As a country in transition, we strongly believe in the value of multilateralism and institutions of multilateral diplomacy as tools to solve our challenges. As small State members, we optimize our strength and leverage our voice when we work with the international community and friends to resolve the collective problems confronting us as one large family. Global challenges require global efforts for satisfactory and cost-effective solutions. We strongly commend the role of the United Nations in our transition process. We will continue to work with all States members of the General Assembly to address the concerns of small and developing countries.
Once again, on behalf of President Barrow, the Government and the people of the Gambia, I extend my sincere appreciation to all our bilateral and multilateral partners for their continuous support and assistance to the country. I wish all Member States a successful seventy-fourth session.
